DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 22 December 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner allegedly has not provided sufficient reasons and/or examples to justify the restriction.  This is not found persuasive because the Examiner clearly stated in §4, on page 4 of the Election/Restriction requirement mailed on 01 October 2021, that the probe of Group I can be manufactured by a completely different process/method than that recited in Group II, as well as separate classification of the two grouped inventions, indicating the two inventions are two inventive concepts.  Applicant’ has failed to address these statements, or explain why they do not constitute “sufficient reasons and/or examples” justifying the restriction.  Claims 20-25 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election of Species I (Fig. 5) in the reply filed on 22 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  As such, claims 14, 15, 18 and 19 are withdrawn from consideration as being directed to non-elected Fig. 6.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "perferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-6, 8-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior art reference “Evaluation of Surface Wettability by Means of the Measurement of the Adhesive Force between a Microstructured Hydrophobic Surface and a Water Droplet” to Lee et al.  Lee et al. disclose a force sensing probe (see Fig. 1, and the reference in its entirety) for sensing snap-in and/or pull-off force (see §5.3) of a liquid droplet brought into and/or separated from contact with a hydrophobic sample surface/substrate (see §3.1), respectively, the force sensing probe including a sensing tip (see Fig. 1); a sensor element (a precise load, see §5.2) connected to the sensing tip, capable of sensing micronewton forces acting on the sensing tip in a measurement direction defined relative to the force sensing probe; and a droplet holding plate/probe disk/circular disc/shape (as recited in instant dependent claim 2) having a first main surface and a hydrophilic second main surface connected via a peripheral edge (see §3), and being attached via the first main surface to the sensing tip perpendicularly relative to the measurement direction for receiving and holding a liquid droplet as attached to the second main surface; the droplet holding plate comprising an electrically conductive surface layer comprises a metal (Cu seed layer and Ni coating) (as recited in instant dependent claim 3), the first and second main surfaces and the peripheral edge being defined by the surface layer (as recited in instant independent claim 1); wherein the droplet holding plate has an inner body (Si wafer) beneath the surface layer lying on the inner body (as recited in instant dependent claim 5); wherein the droplet holding plate can have a maximum diameter of less than or equal to 5mm or any desired diameter equal to 1mm (see §3.1) and a thickness of less than 500 m or equal to 100 m (as recited in instant dependent claims 8 and 9); wherein the sensing tip is connected to the sensor element via an elongated arm (see Fig. 5) extending in the measurement direction and .
Lee et al. do not explicitly disclose the sensor element is a capacitive MEMS sensor element being capable of measuring in the sub-micronewton forces (as recited in instant independent claim 1 and instant dependent claim 11) or the metal surface layer comprises gold (as recited in instant dependent claim 4) or the inner body is formed of SU-8 photoresist.  It would have been obvious to one having ordinary skill in the art as of the effective filing date to choose any suitable type of sensor (i.e. capacitive MEMS sensor) to measure the desired ranges/values of forces regarding the snap-in and/or pull-off forces, based on the type of liquid droplets, and choose an appropriate sensor element capable of measuring the desired forces accurately and within a desired resolution/accuracy.  Furthermore, the instant disclosure fails to recite any criticality in regards to the type of sensor element regarding the operation of the instant claimed invention, and, as such, would work equally well with any desired sensor element type capable of measuring the desired values/ranges of forces which is directly tied to the fluid type under testing, thus meeting al limitations recited in instant independent claim 1 and instant dependent claim 11.
As to instant dependent claim 4, the surface layer comprising gold, Lee et al. disclose the claimed invention, wherein the surface layer comprises a metal, being Ni.  Lee et al. do not limit the invention to only Ni, and the force sensing probe would function equally well with any In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  In the instant case, it appears the claimed invention would also function equally well with any suitable metal surface layer, and gold and other suitable metals would be known to those having ordinary skill in the art as of the effective filing date.
As to instant dependent claim 6, the inner body disclosed by Lee et al. is formed via a Cu seed layer on a Si wafer/substrate and further processed via photolithography and Ni electroforming.  Lee et al. do not place any limitations regarding the specific material recited to form the inner body, and it appears that any suitable material forming the inner body, including the recited SU-8 photoresist, would allow the probe to function equally as well.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ SU-8 photoresist as the inner body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  In the instant case, it appears the claimed invention would also function equally well with any suitable inner body material, as well as the disclosed probe by Lee et al., as long as the material provides the necessary support, rigidity as well as forming properties.
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Evaluation of Surface Wettability by Means of the Measurement of the Adhesive Force between a Microstructured Hydrophobic Surface and a Water Droplet” to Lee et al. as applied to s 1, 12 and 16 above, and further in view of Applicant’s cited foreign prior art reference JP 2004-144573 to Kamiya et al.  Lee et al. appear to disclose a system to move a probe relative to a sample support primarily in the vertical (z) direction, and do not explicitly disclose the system capable of moving the probe and/or sample support, relative to one another, in the transverse (x and/or y) directions, however Lee et al. does not explicitly disclose the movement limitations recited in instant dependent claims 13 and 17, specifically, movement in the transverse directions.  It is well known in the art that such system for moving supports and/or probes in three-dimensional space, to properly align the probes and sample support to perform the required measurements.  For example, Kamiya et al. (see entire reference) disclose an x-y stage (3) to move the probe relative to a sample support, to properly align the probe and sample support, as well as movement in the vertical (z) direction to perform the measurements, thus meeting all the limitations recited in instant dependent claims 13 and 17.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861